    Case 3:21-mc-00108-FLW Document 1 Filed 07/29/21 Page 1 of 2 PageID: 1                         FILED
                                                                                                  July 29, 2021
                                                                                                  At: 1:47 p.m.

                                                                                                 William T. Walsh


                  IN THE UNITED STATES DISTRICT COURT
                                                                                                      Clerk


                     FOR THE DISTRICT OF NEW JERSEY

IN RE: PRISONER PRODUCTION AND                       :
TRANSPORTATION DURING PHASE IV                       :       MISC. ORDER NO. 21-108 (FLW)
OF THE COURT’S COVID-19 RECOVERY                     :
PLAN                                                 :

        WHEREAS, on May 19, 2021, the United States District Court for the District of New
Jersey entered Phase IV of the COVID-19 Recovery Plan, pursuant to which in-person criminal
proceedings, including suppression, evidentiary, sentencing and other non-jury hearings,
resumed on a limited basis; and

       WHEREAS, as of June 1, 2021, criminal jury trials within the United States District
Court for the District of New Jersey have resumed; and

         WHEREAS, I find that in light of the above, there is a need for the United States
Attorney’s Office and/or partner law enforcement agencies (the “Government”) to resume
meetings with incarcerated defendants to obtain evidence and testimony in connection with the
above proceedings, which meetings will assist in reducing the current backlog of cases in the
United States District Court for the District of New Jersey and will otherwise further the cause of
justice.

        Therefore, it is hereby ORDERED that, based on the interests of justice, in-person
meetings between the Government and incarcerated defendants may resume in the physical
office space of the U.S. Attorney’s Office and other law enforcement facilities designated by the
U.S. Attorney’s Office as of the date of this Order, provided that all applicable COVID-19 safety
protocols can be observed; and it is further

       ORDERED that the United States Marshals Service and, if applicable, the Bureau of
Prisons, shall — when requested to do so by the United States Attorney’s Office using the
procedures authorized prior to the COVID-19 pandemic — effectuate the transfer of incarcerated
defendants in order to facilitate in-person meetings with the Government; and it is further

       ORDERED that the United States Marshals Service and, if applicable, the Bureau of
Prisons, shall take steps necessary to comply with any order authorizing the transfer of
incarcerated defendants to the temporary custody of federal law enforcement officers to be
transported to the United States Attorney’s Office in Newark, Trenton, or Camden, or any other
law enforcement facility designated by the Government, for the purpose of in-person meetings
with the Government; and it is further
   Case 3:21-mc-00108-FLW Document 1 Filed 07/29/21 Page 2 of 2 PageID: 2




        ORDERED that, in complying with this Order, all involved parties shall comply with all
currently applicable COVID-19 safety protocols during such in-person meetings and while
transporting incarcerated defendants, which may limit the number of defendants who can be
produced on the same day.



DATED: July 29, 2021
                                                          ______________________
                                                          Hon. Freda L. Wolfson
                                                          U.S. Chief District Judge
                                                          District of New Jersey




                                               2
